 162325 NLRB No. 15DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Chairman Gould, dissenting, would have denied review with re-spect to the Regional Director™s unit determination but reversed the
Regional Director™s inclusion of other employees of the Employer as
‚‚on-call.™™2The relevant portions of the Regional Director™s Decision and Di-rection of Election are attached as an appendix. We note that several
unit employees considered ‚‚field employees™™ perform a clerical
function, in that they write up tickets on computerized hand-held
parking ticket writing units. The inclusion of employees performing
clerical duties in a unit whose members also perform similar clerical
duties is consistent with Board precedent. See, e.g., Portland Gen-eral Electric Co., 268 NLRB 788 (1984).3The record does not specify the total number of employees whohave assisted the Parking Service department in this manner.4Berea Publishing Co., 140 NLRB 516, 519 (1963).5See Continental Cablevision, 298 NLRB 973 (1990).6Member Fox, dissenting in part, would not include the ParkingService clerical employees in the unit. The Parking Service clericals
work in an entirely separate location from the field employees; in
fact, they work right alongside the office clericals in the administra-
tion building. They spend a substantial amount of their time per-
forming inherently clerical duties, such as answering telephones,
using photocopy and facsimile machines, scheduling meetings, and
mailing documents. They have separate immediate supervision from
the field employees. In these circumstances, Member Fox does not
agree with the Regional Director™s conclusion that the Parking Serv-
ice clericals are akin to ‚‚plant clerical™™ employees, and she would
conclude that they do not share a sufficient community of interest
to be included in a unit with the Parking Service field employees.Syracuse University and Local 200A, Service Em-ployees International Union. Case 3ŒRCŒ10506November 8, 1997DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 25, 1997, the Regional Director for Re-gion 3 issued a Decision and Direction of Election in
which she found appropriate for purposes of collective
bargaining an overall unit of parking lot attendants,
parking enforcement officers, and parking control offi-
cers, including the Employer™s parking and transit
service department (parking service) clerical employ-
ees. The Regional Director, sua sponte, included non-
parking service department employees who volunteer
to work for the parking service department during spe-
cial events, as ‚‚on-call™™ employees eligible to vote
under the formula set forth in Davison-Paxon Co., 185NLRB 21 (1970).Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board™s Rules and Regula-
tions, the Employer filed a timely request for review
of the Regional Director™s decision. The Petitioner
filed an opposition brief. By Order dated May 1, 1997,
the Board granted the Employer™s request for review.1The election was held as scheduled on April 30, 1997,
and the ballots were impounded pending the Board™s
Decision on Review.Having carefully reviewed the entire record, includ-ing the Employer™s brief on review, the Board affirms
the Regional Director™s conclusion that the petitioned-
for unit is appropriate for the reasons stated in the Re-
gional Director™s Decision and Direction of Election.2The Board further concludes, however, for the reasons
set forth below, that the Regional Director erred by in-
cluding ‚‚on-call™™ employees regularly employed in
departments other than the Parking Service department.The Employer is a large, private nonprofit institutionof higher learning in Syracuse, New York. The Peti-
tioner seeks to represent employees in the Employer™s
Parking Service department, including 26 field and 7
clerical employees. In addition to these unit employ-
ees, the Employer occasionally utilizes employees fromother departments, on a volunteer basis, to performmiscellaneous parking lot duties during special events
held at the Employer™s Carrier Dome. There is no ex-
pectation or requirement that these employees continue
to assist the Parking Service department beyond any
special event for which they have agreed to work.3The Board has described ‚‚on-call™™ employees as‚‚contingent™™ or ‚‚extra™™ employees who are on call
to work for indefinite periods of time, i.e., employees
who work on an irregular and unscheduled basis, and
whose eligibility to vote in the unit is determined by
whether the individual has a substantial working his-
tory, with a substantial probability of employment.
Davison-Paxon, 185 NLRB at 23Œ24. By comparison,the Board characterizes employees who perform more
than one function for an employer as ‚‚dual-function™™
employees whose inclusion in an appropriate bargain-
ing unit is determined in a similar manner to the ques-
tion of inclusion of part-time employees.4The employees included by the Regional Director as‚‚on-call™™ are otherwise employed by the Employer on
a regular full-time basis. They are not irregular or un-
scheduled employees but are akin to ‚‚dual-function™™
employees who would be included in the unit if they
regularly perform duties similar to those performed by
unit employees for sufficient periods of time to dem-
onstrate that they have a substantial interest in working
conditions in the unit.5To the extent, then, that the Regional Director wasconsidering the placement of the Employer™s non-Park-
ing Service Department employees, the Regional Di-
rector used an incorrect analysis. Rather, the properanalysis is to determine whether such employees work
a sufficient amount of time performing unit functions
in the Parking Service department to be deemed eligi-
ble to vote for union representation.Accordingly, we reverse the Regional Director™s in-clusion of these employees as ‚‚on-call™™ under the
Davison-Paxon, but affirm her finding that the peti-
tioned-for unit is appropriate.6VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00162Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
 163SYRACUSE UNIVERSITY1The Petitioner amended the petition at the hearing to exclude alltemporary employees from the bargaining unit found appropriate
herein.2Other than their disagreement as to the unit placement of the en-forcement officers and clerical employees, the Employer and the Pe-
titioner agreed that an appropriate bargaining unit would consist of
employees in the Parking Services Department. In this regard, the
Petitioner stated its intention to proceed to an election in any size
bargaiing unit including the petitioned-for employees found to be ap-
propriate herein.3The Petitioner has represented the following employees of theEmployer for the period of time referenced herein: physical plant
employees since the late 1960™s; food service employees since about
1970; and library employees since 1974. The Petitioner was certified
to represent the physical plant and food service employees through
the New York State Labor Board and was certified by the NLRB
to represent the library employees. The parties previously maintained
three separate contracts regarding the employees™ terms and condi-
tions of employment, but since 1980 have incorporated all rep-
resented employees into one collective-bargaining agreement cover-
ing such service and maintenance employees.ORDERThis proceeding is remanded to the Regional Direc-tor for further appropriate action consistent with this
Decision on Review.APPENDIXDECISION AND DIRECTION OF ELECTIONBoth parties herein filed posthearing briefs. Peti-tioner seeks to represent all regularly scheduled full-
time and part-time employees, including clerical em-
ployees, in the Parking Services Department, excluding
all temporary cmployees, confidential employees, su-
pervisors, and guards as defined in the Act and all
other employees.1In this regard, the record reveals thatthe Parking and Transit Services department (Parking
Services) consists of at least 26 field staff, having the
job titles of parking lot attendants and parking control
officers, and 7 office staff, who are classified as office
coordinators and data coordinators. The Petitioner con-
tends that the Parking Services clerical employees it
seeks to represent are plant (service) clericals who
share a community of interest with the parking lot at-
tendants and parking control officers. The Employer,
however, argues that the clerical employees in Parking
Services are in fact office clericals who do not share
a community of interest with Parking Services field
staff, but rather have interests similar to clericals
empoyed in other numerous Employer departments.
Moreover, the Employer contends that three of the
Parking Services field staff, referred to as enforcement
officers, are guards as defined in Section 9(b)(3) of the
Act, inasmuch as their principal responsibilities involve
issuing tickets and tow warnings for parking violations,
thus enforcing rules against employees and other per-
sons to protect the Employer™s property. The Peti-
tioner, however, contends that the enforcement officers
are not statutory guards, inasmuch as all Parking Serv-
ices field staff possess the same authority to issue
parking tickets and tow warnings, coupled by the fact
that their authority to enforce rules to protect the Em-
ployer™s property is limited.2The Petitioner further maintains that the Boardshould direct an election herein pursuant to its estab-
lished precedent enunciated under The Globe Machine& Stamping Co., 3 NLRB 294 (1937), and Armour &Co., 40 NLRB 1333 (1942), commonly referred to asArmour-Globe elections. In this regard, the Petitioneressentially contends that Parking Services employees
should be granted a self-determination election to es-
tablish whether they wish to be included in the existing
bargaining unit of the Employer™s service and mainte-
nance employees, which the Petitioner currently rep-
resents, or whether to remain unrepresented.3The Em-ployer, however, argues that Parking Services field and
clerical employees cannot be appropriately included in
the existing service and maintenance bargaining unit
because the Petitioner has not sought to represent all
of the Employer™s unrepresented service and mainte-
nance employees. In addition, the Employer asserts
that Parking Services employees do not share a com-
munity of interest with the service and maintenance
bargaining unit because of the uniqueness of the duties
and functions performed by the field staff and because
of its position that the clerical employees are office
clericals.The Employer™s facility is comprised of a north(main) and south campus, containing approximately
266 buildings dispersed throughout a geographic area
of about 900 acres. The Employer™s North (main) cam-
pus contains, among other things, the Chancellor™s of-
fice, most of the Employer™s academic schools, the
main library and the Carrier Dome, a stadium where
the Employer conducts numerous concerts, as well as
athletic and other major events. The Employer™s south
campus is primarily made up of student housing facili-
ties and administrative buildings. The approximate stu-
dent population is about 19,000. The Employer em-
ploys about 4000 full-time and part-time employees.
About 2000 of those employees are professional em-
ployees, of whom 800-850 are faculty members. The
other 2000 employees are nonprofessional employees,
of whom about 750 are represented by the Petitioner,
as described above, and about 1100 of whom are not
represented at all.The Employer™s governing authority is made up ofa board of trustees. The Employer™s chief officer is
Chancellor and President Kenneth A. Shaw. The Em-
ployer is divided administratively into 5 divisions, con-
taining a total of about 250 departments. Each division
is headed by either a vice president or vice chancellor
who reports directly to Chancellor Shaw. The division
of business, finance and administrative services isVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00163Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Of the four departments that report directly to Riley, the Peti-tioner currently represents employees in two or them: steam and
chilled water distribution, as well as mail services.5The following abbreviations will be used throughout this Deci-sion and Direction of Election: Bd. Exh.= Board Exhibit; E. Exh.=
Employer Exhibit; and Pet. Exh.= Petitioner Exhibit.6The real estate services department reports directly to MichaelRiley.7The Parking Services field staff also includes regularly scheduledtemporary employees. However, the parties stipulated that all tem-
porary employees are to be excluded from the bargaining unit found
appropriate herein.headed by Senior Vice President Louis Maroccia. Thisdivision is comprised of numerous departments, one of
which is facilities support services and whose director
is Michael Riley. Parking Services, as well as three
other departments, report directly to Riley.4The Employer has highly centralized universitywidepolicies and procedures regarding purchasing of mate-
rials, departmental budgets, as well as matters applica-
ble to all nonrepresented employees, including Parking
Services department employees, concerning interview
and hiring process, employee identification, grievance
procedure, and various employee benefits, which are
incorporated within the Employer™s staff handbook that
has been in existence for about 27 years (E. Exh. 16).5In addition, the Employer has a universitywide pay
grade for clerical and technical employees, as well as
a centralized process of producing job descriptions
compiled by Roger Casanova, director of wage and
salary administration in the office of human resources.
In this regard, the record reveals that the Employer has
four levels or pay grades of office coordinators widely
dispersed throughout various departments of its facil-
ity, including Parking Services, human resources, pay-
roll, accounting, as well as other administrative and
academic departments. In total, the Employer has
about 117 office coordinator positions on a
universitywide basis.The Parking Services department is engaged in over-seeing vehicular parking access on the Employer™s fa-
cility and providing shuttle services to students, fac-
ulty, staff and visitors for academic purposes through-
out the campus, including the Carrier Dome. The man-
agerial and supervisory hierachy of Parking Services
consists of R. Susan Olley, director; Arguster Lewis,
manager; Denise Brubaker and Mark Oda, assistant
managers; A.J. O™Connor, day shift field supervisor;
Diana Bailey, night-shift field supervisor; Jim Davis-
Carr, enforcement staff field supervisor; and Al Sauer,
office supervisor. O™Connor, Bailey and Davis-Carr su-
pervise the field staff and Sauer supervises the clerical
employees.Parking Services clerical employees work on theEmployer™s South campus in the Skytop office build-
ing (the Employer™s largest administrative building lo-
cated about 2 miles from the North campus), where the
Parking Services™ office and most of the Employer™s
other administrative offices are situated. Parking Serv-
ices field staff mainly conduct their work duties on the
Employer™s North (main) campus where they report to
a trailer at the Veterans Administration Hospital(VAH) parking lot and where most of the Employer™s100Œ150 parking lots and 11,000 parking spaces are
located. However, Parking Services field staff also at-
tend a parking lot at Manley Fieldhouse (another ad-
ministrative building) located on the Employer™s southcampus about 1 mile from the Skytop office building.
In addition, Parking Services has made prior efforts
and a current request to move its office to the Employ-
er™s North (main) campus where most of the field staff
engage in their work duties.The names and job classifications of Parking Serv-ices clerical employees are as follows: Peggy Bennett,
office coordinator I; Robbie Thomas, office coordina-
tor II; Samantha Merrill, office coordinator II; Elaine
Silverstein, office coordinator II; Maryanne Wilcox,
office coordinator II (who provides clerical services for
Parking Services and the Employer™s real estate serv-
ices department);6Dawn McDanough, data coordina-tor; and Dernardo (D.J.) Scarfino, data coordinator.
The work duties of Parking Services clerical employ-
ees involve responsibilities both inside and outside of
the office. In this regard, the clerical employees gen-
erally work in the office year-round from 8:30 a.m. to
5 p.m. and record their working hours on a timecard,
which they then submit to a manager. While in the of-
fice, office coordinators utilize a computer a major
portion of their office time to carry out various func-
tions, issue parking permits to faculty, staff, students,
and visitors, answer telephones, use photocopy and
facsimile machines, schedule meetings, and mail docu-
ments. Likewise, while in the office, data coordinators
use a computer for a majority of their office time in
order to monitor issuance of identification numbers al-
lowing access to gated parking lots, input data on
hand-held parking ticket machines utilized by Parking
Services field staff, assist with parking violation ap-
peals, and monitor client billing and addresses. The
clerical employees also engage in duties of accommo-
dating 8000 to 10,000 requests for VIP visitor parking.During the academic year, which runs from late Au-gust to mid-May, Parking Services field staff have two
shifts which operate from 6:30 a.m. to 2 p.m. and 1:30
p.m. to 9 p.m.7During the summer months, however,the field staff work 4 days a week, 10 hours per day.
In particular, parking lot attendants in Parking Services
insure that people parking vehicles in the Employer™s
parking lots have a permit or pay the proper fee, issue
parking tickets to vehicles parked either illegally, with-
out proper payment made or without a permit, collect
money for vehicles parking in the Employer™s parkingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00164Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
 165SYRACUSE UNIVERSITY8The record does not clarify the differences, if any, between thejob duties of enforcement officers and other parking lot attendants,
especially in regard to duties involving issuing parking tickets and
warning notices concerning potential vehicle towing. In this regard,
it appears that all field staff are responsible for issuing parking tick-
ets and vehicle tow warnings. Moreover, field staff are not respon-
sible for vehicles exceeding the speed limit or enforcing traffic laws
on the Employer™s facility.9As of August 1995, the Parking Services field staff are requiredto punch a timeclock in order to record their working hours. Before
such time, field staff recorded their hours on a timecard similar to
the Parking Services clerical employees.10I take administrative notice of the fact that DeVivo is the nameddiscriminatee in an outstanding complaint filed in Case 3ŒCAŒ
20396, which alleges that the Employer violated Sec. 8(a)(1) and (3)
of tha Act.lots, issue 1-day parking passes and audit paperwork.8The work duties of the parking control officers consistsof issuing parking tickets to vehicles violating the Em-
ployer™s parking regulations, issuing temporary parking
passes, barricading restricted parking areas with con-
struction cones, redirecting traffic when necessary,
controlling access of streets and giving individuals di-
rections to hotels and various highways. Parking Serv-
ices field staff wear uniforms provided and maintained
by the Employer and have access to parking lot gate
arms and parking lot meters. In addition, during the
course of their working duties, Parking Services field
staff routinely use equipment such as a flashlight,
parking cones, two-way radios, ticket books, bull
horns, and orange reflective vests. Finally, Parking
Services field staff are responsible for monitoring spe-
cific areas of the Employer™s facility, as well as keep-
ing their booth clear, both inside and outside, of any
snow, debris, and unauthorized posted materials.9The record reveals that Parking Services clerical em-ployees maintain consistent interaction with the field
staff. In this regard, Parking Services field staff and
clerical employees communicate with each other either
by way of telephone or two-way radio, the latter for
which Scarfino is principally accountable, but is acces-
sible to all clerical employees in the office. In particu-
lar, Parking Services field staff refer to the office as
‚‚base™™ when communicating with clerical employees.
Examples of communications by Parking Services cler-
ical employees to field superviosrs and staff entail no-
tifying them that a particular vehicle is disabled or has
been granted a VIP parking reservation and on such or
other basis requesting that a parking ticket not be
issued, advising field staff that a vehicle™s lights are
on, requesting clarification of personal notes made on
a parking ticket and verifying discrepancies in pay lot
transactions. Likewise, examples of communications
from field staff to clerical employees involve inquiring
as to the overdue balance, if any, on the account of a
vehicle to which they will be issuing a parking ticket
in order to determine whether to request that the vehi-
cle be towed. In this regard, field staff are directed to
initiate vehicle towing, with the permission of a field
supervisor, when a vehicle has prior unpaid parking
tickets and the outstanding balance exceeds a certain
amount. Parking Services field staff also contact cleri-cal employees in order to determine, based on the li-cense plate number, whether a vehicle has a parking
permit and just inadvertently forgot to display it. In
total, Parking Services clerical employees spend ap-
proximately 25 percent of their tme in the office en-
gaging in work communications with field staff.Moreover, the record shows that field supervisorsmaintain a small area in the Parking Services office
which is used to coordinate work activities in the field.
Parking Services field staff also visit the office about
once or twice a day in order to tender their hand-held
parking ticket machines to clerical employees for com-
puter updating of vehicle and parking ticket informa-
tion. Parking Services clerical employees also deal, on
a daily basis, with handwritten parking tickets issued
by field staff. In addition, the record shows that, as
part of her work duties, Elaine Silverstein, office coor-
dinator II, rides shuttle buses on the Employer™s facil-
ity in order to verify that the buses are maintaining
their required time schedule.The record also discloses that there have been recenttransfers among clerical and field employees in Park-
ing Services. Accordingly, Scarfino testified that he
began working for the Employer as a temporary em-
ployee assisting in special events at the Carrier Dome
and working in the Parking Services office during the
summer. Scarfino then held, at different periods of
time, all of the positions available to Parking Services
field staff. Thereafter, for about a year Scarfino tempo-
rarily substituted as data coordinator in the Parking
Services office for a clerical employee on maternity
leave. Recently, Scarfino was assigned the data coordi-
nator position on a permanent basis. Likewise, Michael
DeVivo, former Parking Services data coordinator,
began working for the Employer as a temporary em-
ployee in the Parking Services office, then because a
field employee and field supervisor, and was finally
transferred to the postion of Parking Services data co-
ordinator until the time of his termination.10Furthermore, the record shows that there is regularinterchange of work duties amoung clerical and field
employees in Parking Services. Thus, twice a year
Parking Services clerical employees conduct parking
permit distributions to students wherein Parking Serv-
ices field staff assist the clerical employees. In the fall
semester, the parking permit distributions last 6 days
and in the spring semester last about 4 days, where all
clerical and field employees involved work about 10-
12 hours per day. In addition, a year ago Parking Serv-
ices trained several field employees regarding com-
puter equipment used by clerical employees in their
normal work duties in order to substitute for clericalVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00165Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Ed Clark, former Parking Services employee and present custo-dian department, also engages in work duties performed by Parking
Services field staff at the Employer™s special events held in the Car-
rier Dome. In this regard, Clark is authorized to issue parking tickets
during his regular work hours. In addition, clerical employees from
other departments, such as Bernard Alleyne, Cynthia Doss, Gale
Jackson, Dora Peterson, Karen Pridgo and Pat Tyrdo, also engage
in work duties performed by Parking Services field staff at the Em-
ployer™s special events. However, the record does not specify how
many other employees, if any, perform the work duties of Parking
Services field staff either at special events or otherwise.employees who are either sick, on vacation or on someother kind of leave status or overloaded with work. In
this regard, Dave Gursky, Ed Rother, and James Hud-
son, parking control officers, as well as Scarfino (when
he was a field employee) were trained to operate the
computer equipment. Currently, Gursky works in the
Parking Service office every Friday night from about
6 to 10 p.m., after his regular shift in the field, updat-
ing files and performing computer data entry. More-
over, Rother and Hudson regularly substitute for cleri-
cal employees who are sick or on vacation and re-
cently substituted for a clerical employee in the Park-
ing Service office for a period lasting about 4-6 weeks
while the clerical employee was absent. Similarly, Pat
Sullivan, former Parking Services field employee, used
to perform work as office coordinator and data coordi-
nator in the Parking Service office.Similary, Parking Services clerical employees en-gage in work duties generally performed by the field
staff. In this regard, Parking Services field staff are re-
sponsible for assisting in about 75-85 special events
managed annually by the Employer. It appears that the
field staff perform their regular work duties at such
special events. However, Parking Services clerical em-
ployees, as well as many other employees throughout
the Employer™s facility, are also responsible for assist-
ing with such special events conducted by the Em-
ployer.11Accordingly, Employer job opening noticesfor clerical postitions (Pet. Exh. 1 and 2) clearly speci-
fy that ‚‚significant overtime™™ is required as part of
the clerical employees™ work duties. Scarfino testified
that overtime for clerical employees refers to assisting
in the field on the Employer™s special events. As a re-
sult, Parking Services clerical employees are expected
to perform the overtime work at special events. In par-
ticular, Scarfino testified that Denise Brubaker, assist-
ant manager, refers to the Employer™s special events as
mandatory overtime, and that clerical employees are
automatically signed up for all upcoming special
events and expected to work therein unless they notify
management of their unavailability, in which case dis-
cipline would not result.Olley testified and the Employer presented evidence(E. Exh. 18) showing that in 1996, Parking Services
clerical employees worked about 20-25 special events,
sometimes during their regular work hours. In addition,the Petitioner introduced evidence (Pet. Exh. 3) dem-onstrating the Employer™s calendar of special events
mainly for the spring semester of 1997. In this regard,
Scarfino, who is not listed on E. Exh. 18, testified that
Parking Services clerical employees are expected to
work overtime on about 30 events listed on Pet. Exh.
3. Moreover, Scarfino testified that Parking Services
clerical employees are expected to work overtime on
about 50Œ60 special events in the fall semester.
Scarfino noted that Parking Services clerical employ-
ees are placed on a ‚‚pecking order™™ for overtime
work on the smaller of the 75Œ80 special events. Nev-
ertheless, Scarfino stated that in practice about 90 per-
cent of the Employer™s special events are partially
staffed by Parking Services clerical employees.Prior to engaging in work duties at special events re-lated to the field staff, Parking Services clerical em-
ployees must, in the same fashion as the field staff,
sign a form concerning Carrier Dome parking em-
ployee protocol agreeing to abide by certain rules and
regulations (E. Exh. 17). At such special events, Park-
ing Services clerical employees are generally respon-
sible for counting the number of people who ride the
shuttle buses, handing out ticket stubs to customers
parking in the Employer™s parking lots for purposes of
customer receipts and auditing conducted by Parking
Services, as well as serving as cashiers at parking lots,
wherein they receive an initial amount of money (start-
ing bank) in order to give out change to customers.
During the Employer™s special events, various clerical
employees in Parking Services use equipment such as
a flashlight, parking cones, two-way radios, ticket
books, bull horns, and orange reflective vests. Neither
Parking Services clerical employees nor field employ-
ees are required to punch a timeclock at special events.Parking Services clerical employees also assist fieldstaff during move-in and move-out days when students
transport their belongings into or out of their dor-
mitories on the Employer™s facility. During such occa-
sions, Parking Services clerical employees, during their
regular work hours, insure that students do not park
their vehicles in fire lanes or loading zones for an ex-
cessive period of time. In addition, Parking Services
clerical employees also engage in duties performed by
the field staff during the Employer™s commencement
ceremonies for graduating students and during ‚‚Re-
union Weekend™™ and ‚‚Fall Friday and Spring Day™™
when parents visit the Employer™s facility with pro-
spective students for the Employer™s recruiting pur-
poses. Parking Services clerical employees engage in
work performed by field staff, other than special
events, about 25Œ30 times per year and are required to
wear uniforms issued by the Employer while working
in the field, except for special events. Moreover,
Scarfino and McDonough, who has worked as a Park-
ing Services field employee, have been issued parkingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00166Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
 167SYRACUSE UNIVERSITY12As previously noted, the Petitioner expressed its intent to pro-ceed to an election in any size bargaining unit, including the peti-
tioned-for employees, found to be appropriate herein. Thus, while I
find a voting group of the petitioned-for employees to be inappropri-
ate on a residual basis, I conclude, based on the parties™ agreement,
as well as the unique and distinctive nature of their work duties, that
the Parking Services department constitutes an appropriate bargain-
ing unit on a separate basis, with the only remaining issue concern-
ing the unit placement of certain job classifications within the unit.
However, should the Petitioner not wish to represent the employees
on a separate basis, I will dismiss the petition herein pursuant to es-
tablished Board precedent. Oakwood Hospital Corp., 219 NLRB 620(1975).ticket books, which they use to issue parking tickets tovehicles at the Skytop parking lot, around the Employ-
er™s campuses when traveling with a supervisor and at
special events conducted at the Carrier Dome.As previously noted, the Petitioner herein seeks aself-determination election among the Parking Services
employees to establish whether they wish to be in-
cluded, on a residual basis, in the Employer™s service
and maintenance bargaining unit currently represented
by the Petitioner or to remain unrepresented. In this re-
gard, the Board has consistently held that groups of
employees omitted from established bargaining units
constitute appropriate residual units, provided they in-
clude all the unrepresented employees of the type cov-
ered by the the petition. Fleming Foods, 313 NLRB948 (1994). Thus, the Board requires that all unrepre-sented employees residual to an existing unit or units
be included in an election to represent them on a resid-
ual basis. The Armstrong Rubber Co., 144 NLRB1115, 1119 fn. 11 (1963); American Radiator & Stand-ard Sanitary Corp., 114 NLRB 1151, 1154Œ1155(1955).Applying the relevant case law to the facts herein,the record discloses that Parking Services employees
generally perform service-and-maintenance-type duties.
However, the record establishes that there are a total
of about 1100 unrepresented employees, at least some
of whom, it appears, are also engaged in service and
maintenance work duties. Thus, the petitioned-for em-
ployees do not constitute an appropriate residual unit,
inasmuch as only a portion of the remaining unrepre-
sented service and maintenance employees are sought
to be represented by the Petitioner. In this regard, the
Petitioner cited S. S. Joachim & Anne Residence, 314NLRB 1191 (1994), and Comax Telcom Corp., 219NLRB 688 (1975), for the proposition that the peti-
tioned-for employees herein should be granted a self-
determination election on a residual basis. Neverthe-
less, the facts in S. S. Joachim & Anne Residence andComax Telcom Corp., were such that, in each case, therespective petitioner represented all of the employer™s
employees, except for those petitioned-for on a resid-
ual basis. Thus, in neither case was the Board pre-
sented with a situation, as here, where a petitioner
sought to represent, on a residual basis, only a portion
of the employer™s remaining unrepresented employees.
Consequently, I find S. S. Joachim & Anne Residenceand Comax Telcom Corp., to be inapposite and the Pe-titioner™s reliance on them to be misplaced. In addition,
the Petitioner requested that, should I find a self-deter-
mination election to be inappropriate, the record be re-
opened to allow it an opportunity to present evidence
establishing a community of interest between the peti-
tioned-for employees and the Employer™s service and
maintenance employees currently represented by the
Petitioner. However, based on the conclusion that thepetitioned-for employees represent only a portion ofthe Employer™s unrepresented service and maintenance
employees, I find the Petitioner™s request in this regard
to be moot and unwarranted.12The Employer contends that the Parking Servicesfield employees referred to as enforcement officers are
guards as defined in Section 9(b)(3) of the Act, inas-
much as their principal responsibilities involve issuing
tickets and tow warnings for parking violations. Based
on such work duties, the Employer argues that enforce-
ment officers, thus, enforce rules against employees
and other persons to protect the Employer™s property.
In this regard, the record reveals that the duties of
Parking Services field employees referred to as en-
forcement officers include issuing parking tickets and
tow warnings. However, the record discloses that other
parking lot attendants and parking control officers also
issue parking tickets and tow warnings, but are not
claimed by the Employer to be guards. Thus, the Em-
ployer essentially concedes that such job duty, standing
alone, does not render an employee a statutory guard.While contending that Parking Services field em-ployees referred to as enforcement officers are statu-
tory guards, the Employer cited Rhode Island Hospital,313 NLRB 343 (1993), wherein the Board held that
employees classified as traffic control guards were
guards as defined in Section 9(b)(3) of the Act. How-
ever, the Board based its decision primarily on the fact
that the traffic control guards were responsible for pro-
tecting the employer™s property therein and the safety
of persons on the property as they regularly checked
the premises for such purposes. In this regard, traffic
control guards therein were administratively placed
within the employer™s security department. Further-
more, the duties of traffic control guards included re-
sponding to situations where: visitors were smoking in
unauthorized areas; there were too many visitors; or
staff requested assistance concerning physical assaults
by patients. In contrast, the record does not reveal any
evidence that Parking Services enforcement officers
herein carry a gun, receive guard training, possess keys
to open offices, make rounds or present themselves as
guards or have the authority to enforce security rules
of the Employer against employees or other persons.Wolvering Dispatch. Inc., 321 NLRB 796 (1996);VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00167Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Purolator Courier Corp., 300 NLRB 812 (1990). Con-sequently, Parking Services enforcement officers do
not possess the authority or exercise the work duties
generally performed by employees found to be guards
under Section 9(b)(3) of the Act.Based on the above and the record as a whole, Iconclude that Parking Services field employees re-
ferred to as enforcement officers are not statutory
guards. Thus, I conclude that they share a community
of interest with the petitioned-for unit employees. I
shall therefore, include Parking Services field employ-
ees referred to as enforcement officers in the bargain-
ing unit found appropriate herein and find them eligi-
ble to vote in the election to be directed.The Petitioner maintains that Parking Services cleri-cal employees are plant (service) clericals who share a
community of interest with Parking Services field em-
ployees and should, therefore, be included in the bar-
gaining unit found appropriate herein. On the other
hand, the Employer argues that Parking Services cleri-
cal employees are office clericals who, pursuant to
Board precedent, are not to be included in other bar-
gaining units and, thereby, should be excluded from
the bargaining unit found appropriate herein. In this re-
gard, the Employer contends that Parking Services
clerical employees have a community of interest with
office clerical employees in the Employer™s other nu-
merous departments.The Board has generally excluded office clericalsfrom a production and maintenance unit. Hygeia Coca-Cola Bottling Co., 192 NLRB 1127, 1129 (1971);Westinghouse Electric Corp., 118 NLRB 1043 (1957).However, plant clerical employees are customarily in-
cluded in a production and maintenance bargaining
unit because they generally share a community of in-
terest with the employees in the unit. Raytee Co., 228NLRB 646 (1977); Armour and Co., 119 NLRB 623(1957). The Board has noted that ‚‚the distinction
drawn between office clericals and plant clericals is
not always clear.™™ Hamilton Halter Co., 270 NLRB331 (1984). In this regard, the test is usually whether
the employees™ duties are related to the production or
service process (plant clericals) or related to general
office operations (office clericals). The distinction is
rooted in community-of-interest concepts. MitchellaceInc., 314 NLRB 536 (1994); Cook Composites & Poly-mers Co., 313 NLRB 1105 (1994). Some of the dutiesthat plant clericals generally perform include timecard
collection, transcription of sales orders to forms to fa-
cilitate production, maintenance of inventories, and or-
dering supplies. Hamilton Halter Co., supra. On theother hand, typical office clerical duties are billing,
payroll, phone, and mail. Dunham™s Athleisure Corp.,311 NLRB 175 (1993).I find, pursuant to the record evidence herein, thatthe functions and duties performed by Parking Servicesclerical employees are more akin to plant clericals thanoffice clericals. In this regard, the facts reveal that
Parking Services clerical employees spend a significant
amount of time engaging in duties closely associated
with Parking Services field employees, as well as the
service process which they perform. In particular,
Parking Services clerical employees: prepare and issue
parking permits to faculty, staff students, and visitors,
similar to Parking Services field employees who grant
access to the Employer™s parking lots and sometimes
issue temporary parking permits; collect money for
parking permits, as well as collecting payment or ap-
peals for parking violations, similar to Parking Serv-
ices field employees who at times collect payment
from customers upon entrance to the Employer™s park-ing lots; enter data from parking ticket transactions on
a computer which are then utilized by the Parking
Services field employees; develop and distribute to
Parking Services office and field employees, for their
regular use, a calendar of the Employer™s special
events, a list of VIP reserved parking spaces, and a list
of vehicles that must be towed due to excessive park-
ing violations; handle ‚‚starting banks™™ and tickets that
are used at the Employer™s parking pay lots for its spe-
cial events; and personally monitor, throughout the
Employer™s facility, shuttle bus service for proper
maintenance of time schedules. Thus, Parking Services
clerical employees are intimately connected with the
work performed by Parking Services field employees.Moreover, Parking Services clerical and field em-ployees interact often with each other. In this regard,
Parking Services clerical employees communicate daily
with the field employees in order to: check data con-
cerning vehicle license plate numbers at the request of
the field employees; update information on the field
employees™ hand-held parking ticket writing units;
process parking violation appeals by verifying, with
field employees, information documented on parking
tickets; and process parking pay lot transactions by dis-
cussing, with field employees, discrepancies regarding
overages or shortages. Similar to Brown & Root. Inc.,314 NLRB 19 (1994), wherein the Board included
document control clerks within a unit of construction
workers, the primary function of Parking Services cler-
ical employees is ‚‚directly related to [field] work and
in carrying out these duties they provide daily assist-
ance to unit employees.™™ Id. at 25. Hence, even
though the Parking Services clerical employees exer-
cise some clerical skills they are intimately connected
with the work performed by Parking Services field em-
ployees and require regular and substantial work con-
tacts with unit employees.Furthermore, there is regular and frequent inter-change of work duties between Parking Services cleri-
cal and field employees. In this regard, Parking Serv-
ices field employees consistently engage in work per-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00168Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
 169SYRACUSE UNIVERSITY13Nevertheless, the record does not disclose that the Employertook the position that the inclusion, into the unit found appropriate
herein, of all its clerical employees on a university-wide basis was
required in order to render the bargaining unit appropriate.14Pending the outcome of the unfair labor practice charge filed inCase 3-CA-20396, I will allow Michael DeVivo to vote in the elec-
tion directed herein, subject to the traditional voter challenge proce-
dures utilized by the Board.formed by clerical employees in the Parking Servicesoffice. Likewise, Parking Services clerical employees
typically perform work in the field engaged in by
Parking Services field employees during the Employ-
er™s special events and on other several occasions.
Consequently, as in Columbia Textile Services, 293NLRB 1034 (1989), wherein the Board found certain
employees to be plant clericals rather than office
clericals, even though Parking Services clerical em-
ployees have separate work locations in an enclosed
office and exercise some inherent clerical functions, I
conclude that their tasks are functionally integrated
with the service process performed by Parking Serv-
ices field employees and are, thus, plant clericals who
share a community of interest with Parking Services
field employees. Accordingly, Parking Services clerical
and field employees have equivalent qualifications for
their job classifications, have similar wages and bene-
fits and are generally under the same direction by the
department manager.The Employer contends that including the ParkingServices clerical employees herein in a bargaining unit
with Parking Services field employees would fragment
the Parking Services clericals from the clerical em-
ployees in the Employer™s other numerous depart-
ments. In this regard, the Employer cited GeorgetownUniversity, 200 NLRB 215 (1972), wherein the Boardexcluded office clerical employees from a unit consist-
ing of parking lot attendants, maintenance and custo-
dial employees. However, I find such case to be distin-
guishable, inasmuch as I have concluded that Parking
Services clerical employees are plant clericals rather
than office clericals. Similarly, I find unpersuasive the
Employer™s contention that Parking Services clerical
employees possess a greater community of interest
with clerical employees in the Employer™s other nu-
merous departments than with Parking Services field
employees. Accordingly, it is well established that, in
deciding the appropriate unit, the Board first considers
the union™s petition and whether that unit is appro-
priate. P.J. Dick Contracting, 290 NLRB 150, 151(1988). The Board™s declared policy is to consider only
whether the unit requested is an appropriate one, even
though it may not be the optimum or the most appro-
priate unit for collective bargaining. Overnite Trans-portation Co., 322 NLRB No. 122 (December 13,1996). Thus, inasmuch as I have concluded that a unit
made up of Parking Services clerical and field employ-
ees constitutes an appropriate bargaining unit, I need
not analyze whether including all of the Employer™s
clerical employees in the bargaining unit constitutes a
better unit for collective-bargaining purposes.13Furthermore, the Employer cited, and attached as anexhibit to its posthearing brief, a prior Decision and
Order issued by the undersigned in Case 3ŒRCŒ9246
involving the Employer and another labor organization.
In such case, the petitioned-for unit of employees
therein, working in the Employer™s bookstore and hav-
ing job classifications of clericals, salespersons and
warehouse persons, did not constitute an appropriate
bargaining unit, inasmuch as they did not possess a
community of interest sufficiently distinct from the
other Employer™s employees so as to justify the cre-
ation of a separate unit for them.It is significant that the Employer™s position in Case3-RC-9246, with respect to the scope of the bargaining
unit, was that essentially all of its unrepresented em-
ployees, with certain exceptions, should be included in
the unit found to be appropriate. Accordingly, the bar-
gaining unit found to be appropriate therein was a unit
of all of the Employer™s unrepresented employees, with
various exclusions. However, as previously mentioned,
the parties herein stipulated that Parking Services em-
ployees constitute an appropriate bargaining unit, with
the only issue relating to the unit placement of Parking
Services clerical employees and field employees re-
ferred to as enforcement officers. In particular, the Em-
ployer clearly expressed its intention, both at the hear-
ing and in its posthearing brief, to proceed to an elec-
tion in a unit consisting of Parking Services field em-
ployees, in the Employer™s words, ‚‚because of their
distinctiveŠindeed uniqueŠnature of their blue-collar
duties within the University community.™™ Inasmuch as
I have found that Parking Services clerical employees
perform substantially similar functions as Parking
Services field employees, the Employer™s description
of the field employees™ work duties would apply to
Parking Services clerical employees as well. Therefore,
I find the facts in the Decision and Order in Case 3-
RC-9246 to be substantially different from those pre-
sented herein and, therefore, inapposite.In sum, I find that the Parking Services clerical em-ployees are plant clericals based on the fact that they
perform work duties in close association with the Park-
ing Services field employees and the entire service
process related to parking on the Employer™s facility.
Thus, I conclude that Parking Services clerical employ-
ees share a community of interest with the petitioned-
for unit employees. I shall therefore, include Parking
Services clerical employees in the bargaining unit
found appropriate herein and find them eligible to vote
in the election to be directed.14Furthermore, I con-clude that all employees from the Employer™s other nu-
merous departments, who regularly engage in work du-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00169Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15The record does not specify the total number of employees whoengage in duties, at the Employer™s special events or otherwise,
similar to the kind Parking Services field employees perform. How-
ever, I find that those employees who regularly perform work in
Parking Services, except those classified by the Employer as tem-
porary employees, are to be included in the bargaining unit found
appropriate herein. In order to determine which employees from
other departments have sufficient regularity of employment in Park-
ing Services, I will utilize the Board™s traditional test concerning the
regularity of employment of on-call employees. In this regard. the
Board has traditionally held that, absent special circumstances, an on
call employee has sufficient regularity of employment if the em-
ployee averages 4 or more hours/week for the last quarter prior to
the eligibility date. Davison-Paxon Co., 185 NLRB 21 (1970). Thus,all employees, except temporary employees, in departments other
than Parking Services who average 4 or more hours/week of em-
ployment in the Parking Services department for the last quarter
prior to the eligibility date are to be included in the bargaining unit
found appropriate herein and eligible to vote. Moreover, inasmuch
as I have found appropriate a broader unit than that sought by the
Petitioner, in accordance with the Board™s usual practice, I shall pro-vide the Petitioner a reasonable period of time, not to exceed 10
days, from the date that it receives the Employer™s election eligibility
list in which to demonstrate the requisite showing of interest among
the employees whom I find comprise a unit appropriate for the pur-poses of collective bargaining within the meaning of the Act. Shouldthe Petitioner not wish to proceed to an election in the broader unit,
it will be permitted, upon request, to withdraw its petition without
prejudice.ties generally performed by Parking Services field em-ployees, also share a community of interest with the
petitioned-for unit employees. Consequently, I shall in-
clude such employees in the bargaining unit found ap-
propriate herein and find them eligible to vote in the
election to be directed.15APPROPRIATE UNITThe following employees of the Employer constitutea unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act:All regularly scheduled full-time and part-timeemployees, including plant (service) clerical em-
ployees and all other employees regularly sched-
uled to perform work in the Parking and Transit
Services department, including parking lot attend-
ants, parking enforcement officers, parking control
officers, office coordinators, and data coordina-
tors; but excluding all temporary employees, con-
fidential employees, professional employees, su-
pervisors, and guards as defined in the Act. The
record does not specify the approximate number
of employees in the bargaining unit found to be
appropriate herein, but appears to be at least 40-
50 employees.The record does not specify the approximate numberof employees in the bargaining unit found to be appro-
priate herein, but appears to be at least 40-50 employ-
ees.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00170Fmt 0610Sfmt 0610D:\NLRB\325.015APPS10PsN: APPS10
